Title: 1783. April 30. Wednesday.
From: Adams, John
To: 


       Mr. Hartley did me the Honour of a Visit to assure me, as he said of the Satisfaction he had in reflecting, upon what passed Yesterday, and upon what We had agreed upon. He thought it was exactly as it should be. I was glad to hear of his Satisfaction and expressed my own. I told him that I was so vinced, that Great Britain and America would soon feel the Necessity and Convenience of a right Plan of Commerce that I was not anxious about it. That it was simply from a pure regard to Great Britain, and to give them an opportunity of alluring to themselves as much of our Commerce, as in the present State of Things would be possible, that I should give myself any Trouble about it. That I had never had but one Principle and one System, concerning this Subject, before, during or since the War, and that had generally been the System of Congress viz. That it was not our Interest to hurt Great Britain any further than was necessary to support our Independence and our Alliances. That the French Court had sometimes endeavoured to warp us from this System, in some degrees and particulars, that they had sometimes succeeded with some American Ministers and Agents, Mr. Deane particularly, and I must add that Dr. Franklin had not adhered to it at all times with so much Firmness as I could have wished, and indeed Congress itself from the Fluctuation of its Members, or some other Cause had sometimes appeared to loose Sight of it. That I had constantly endeavoured to adhere to it, but this Inflexibility had been called Stubbornness, Obstinacy, Vanity &c. and had expossed me to many Attacks, and disagreable Circumstances. That it had been to damp the Ardour of returning Friendship as I supposed, which had induced the French Minister, to use his Influence to get the Commission to make a Treaty of Commerce with Great Britain, revoked without appointing another. That I did not care a Farthing for a Commission to Great Britain, and wished that the one to me had never existed, but that I was very sorry it was revoked without appointing another. That the Policy of this Court he might well think would be, to lay every stumbling Block between G. Britain and America. They Wished to deprive Us of the Fisheries and Western Lands for this Reason. They espoused the Cause of the Tories for this Reason.
       I told him the Comte de Vergennes and I were pursuing different Objects. He was endeavouring to make my Countrymen meek and humble and I was labouring to make them proud. I avowed it was my Object, to make them hold up their Heads, and look down upon any Nation that refused to do them Justice. That in my Opinion Americans had nothing to fear, but from the Meekness of their own Hearts. As Christians I wished them Meek, as Statesmen I wished them proud, and I thought the Pride and the Meekness very consistent. Providence had put into our hands such Advantages, that We had a just Right and it was our Duty to insist upon Justice from all Courts, Ministers and Nations.
       That I wished him to get his Commission as soon as possible and that We might discuss every Point and be perfectly ready to sign the definitive Treaty.
       He said his Commission would come as soon as the Courier could go and return, and that he would prepare his Propositions for the definitive Treaty, immediately. He said he had not imagined that We had been so stout as he found Us.—But he was very silent and attentive. He has had hints I suppose, from Laurens and Jay, and Franklin too.  He never before discovered a Capacity to hearken. He ever before took all the Talk to himself. I am not fond of talking, but I wanted to convey into his Mind a few Things, for him to think upon. None of the English Gentlemen have come here apprized of the Place where their danger lay.
      